 
 
I 
108th CONGRESS
2d Session
H. R. 4821 
IN THE HOUSE OF REPRESENTATIVES 
 
July 13, 2004 
Mr. Gordon introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow certain agricultural employers a credit against income tax for a portion of wages paid to nonimmigrant H–2A workers. 
 
 
1.Credit for employment of H-2A workers 
(a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to business related credits) is amended by adding at the end the following new section: 
 
45G.Credit for employment of H–2A workers 
(a)General ruleFor purposes of section 38, the H–2A worker credit for any taxable year shall be an amount equal to 10 percent of the aggregate H–2A worker amounts with respect to H–2A workers employed by the taxpayer during such taxable year. 
(b)H–2A Worker AmountFor purposes of this section, the term H–2A worker amount means, with respect to any employee of the taxpayer—  
(1)the aggregate number of hours of agricultural labor and services (within the meaning of section 101(a)(15)(H) of the Immigration and Nationality Act) for which such employee was compensated by the taxpayer during the taxable year, multiplied by 
(2)the excess (if any) of— 
(A)the hourly wage rate required to comply with the requirement of section 218(a)(1)(B) of the Immigration and Nationality Act with respect to such employee, over 
(B)the greater of— 
(i)the hourly Federal minimum wage rate (applicable under section 6 of the Fair Labor Standards Act of 1938), and 
(ii)the applicable hourly minimum wage rate specified under State law for the State in which the H–2A worker is employed. 
(c)H–2A WorkerFor purposes of this section, the term H–2A worker has the meaning given such term in section 218(i)(2) of the Immigration and Nationality Act.. 
(b)Denial of double benefitSubsection (a) of section 280C of such Code is amended by inserting 45G(a), after 45A(a),. 
(c)Credit treated as business creditSubsection (b) of section 38 of such Code is amended by striking plus at the end of paragraph (14), by striking the period at the end of paragraph (15) and inserting , plus, and by adding at the end the following: 
 
(16)the H–2A worker credit determined under section 45G(a).. 
(d)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following: 
 
 
Sec. 45G. Credit for employment of H–2A workers. 
(e)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2003. 
 
